Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed October 1, 2021 for the patent application 17/492,478.

Status of Claims

2.	Claims 1-20 are presented for examination in this office action. 

Double Patenting
3.	Claims 1-20 of this application conflicts with claims 1-28 of U. S. Patent No. 11,163,284 (Application Number: 15/929482). 
4.	Claims 1-20 of this application conflicts with claims 1-19 of U. S. Patent No. 10,663,941 (Application Number: 16/013152). 
5.	Claims 1-20 of this application conflicts with claims 1-17 of U. S. Patent No. 8,738,188 (Application Number: 13/794489). 
6.	Claims 1-20 of this application conflicts with claims 1-22 of U. S. Patent No. 10,025,284 (Application Number: 15/376,197).	
7.	Claims 1-20 of this application conflicts with claims 1-19 of U. S. Patent No. 8,417,390 (Application Number: 12/911,683).
8.	Claims 1-20 of this application conflicts with claims 1-20 of U. S. Patent No. 9,547,313 (Application Number: 14/254,816).
9.	Claims 1-20 of this application conflicts with claims 1-8 of U. S. Patent No. 7,844,367 (Application Number: 11/767,390). 
10.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

11.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of prior U.S. Patent No. 11,163,284. This is a statutory double patenting rejection. 
Claims of this instant application
Claims of Patent Number: 11,163,284
1. An irrigation controller comprising: 

a control device including a first microcontroller configured to execute stored irrigation functions using a first set of code; and 


a removable plug-in device configured to removably mate with a portion of the irrigation controller such that the removable plug-in device is communicationally coupled to the first microcontroller, wherein the removable plug-in device comprises a memory storing a second set of code to be utilized in a re-flash to replace at least a portion of the first set of code, wherein the removable plug-in device is configured to enable a re-flash of at least the portion of the first set of code allowing a copy of the second set of code to be transferred to the control device to be used in the re-flash as at least part of an overwrite of the at least the portion of the first set of code of the control device; 

wherein the removable plug-in device is assigned an address and comprises a wireless transceiver configured to wirelessly communicate with remote devices, wherein the second set of code is received from a remote device via the wireless transceiver; and 

wherein, the removable plug-in device is configured to remain mated with the portion of the irrigation controller and comprises a second microcontroller configured to send and receive data communications to and from the first microcontroller, wherein the first microcontroller is configured to operate in accordance with the second set of code, and wherein the first microcontroller and the second microcontroller are configured to function together during use of the control device.
1. An irrigation controller comprising: 

a control device including a first microcontroller configured to execute stored irrigation functions using a first set of code; and 

a removable plug-in device that removably mates with a portion of the irrigation controller such that the removable plug-in device is communicationally coupled to the first microcontroller, wherein the removable plug-in device comprises a memory storing a second set of code to be utilized in a re-flash to replace at least a portion of the first set of code, wherein the removable plug-in device is configured to enable a re-flash of at least the portion of the first set of code allowing a copy of the second set of code to be transferred to the control device to be used in the re-flash as at least part of an overwrite of the at least the portion of the first set of code of the control device; 

wherein the removable plug-in device is assigned an Internet Protocol IP address and comprises a wireless transceiver configured to wirelessly communicate with remote devices; and 



wherein, the removable plug-in device is configured to remain mated with the portion of the irrigation controller and comprises a second microcontroller configured to send and receive data communications to and from the first microcontroller, wherein the first microcontroller is configured to operate in accordance with the second set of code, and wherein the first microcontroller and the second microcontroller are configured to function together during use of the control device.


Claims 1-20 of the instant application therefore is not patently distinct from the U. S. Patent No. 11,163,284 claims and as such is unpatentable for statutory type double patenting.  

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U. S. Patent No. 11,163,284; claims 1-19 of U. S. Patent No. 10,663,941; claims 1-22 of U. S. Patent No. 10,025,284; claims 1-19 of U. S. Patent No. 8,417,390; claims 1-20 of U. S. Patent No. 9,547,313; and claims 1-8 of U.S. Patent No. 7,844,367.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 1-20 of the instant application be anticipated by claims 1-28 of U. S. Patent No. 11,163,284; claims 1-19 of U. S. Patent No. 10,663,941; claims 1-22 of U. S. Patent No. 10,025,284; claims 1-19 of U. S. Patent No. 8,417,390; claim 1-20 of U. S. Patent No. 9,547,313; and claims 1-8 of U.S. Patent No. 7,844,367.  Claims 1-20 of the instant application therefore are not patently distinct from the claims of U. S. Patent No. 10,663,941; U. S. Patent No. 10,025,284; U. S. Patent No. 8,417,390; claims of U. S. Patent No. 9,547,313; and claims of U.S. Patent No. 7,844,367 and as such is unpatentable for obviousness-type double patenting.  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2118